Exhibit 10.b





 

 

 

 

 

 

 

 

 

 

 

FIRST BANCORP ·

 

SENIOR MANAGEMENT SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amended and Restated Plan Dated

 

December 9, 2008 (Effective January 1, 2009)


 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 DEFINITIONS 2       ARTICLE 2 ELIGIBILITY 5      
ARTICLE 3 EARLY  RETIREMENT 6       ARTICLE 4 NORMAL RETIREMENT 7       ARTICLE
5 DELAYED RETIREMENT 9       ARTICLE 6 DISABILITY RETIREMENT 10       ARTICLE 7
SURVIVOR BENEFITS 11       ARTICLE 8 TERMINATION OF EMPLOYMENT 13       ARTICLE
9 PAYMENT OF RETIREMENT BENEFITS 15       ARTICLE 10 PENSION RETIREMENT
COMMITTEE 17       ARTICLE 11 CLAIM PROCEDURE 18       ARTICLE 12 UNFUNDED  PLAN
19       ARTICLE 13 SPENDTHRIFT 20       ARTICLE 14 AMENDMENT AND TERMINATION 21
      ARTICLE 15 MISCELLANEOUS PROVISIONS 22

 

i 

 

 

 

 

FIRST BANCORP

SENIOR MANAGEMENT

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

EFFECTIVE January 1, 1993, the Employer establishes this First Bancorp Senior
Management Supplemental Executive Retirement Plan.

 

WHEREAS, it is the intention of the Employer to establish an unfunded,
nonqualified, supplemental pension plan for the benefit of members of management
and highly compensated employees, as selected by the Employer's Board of
Directors.

 

WHEREAS, the plan as embodied herein has been duly approved and authorized by
the

Board of Directors of said Employer.

 

 

 

NOW, THERFORE, THIS AGREEMENT,

 

CREATION AND NAME

 

The name of the plan shall be the First Bancorp Senior Management Supplemental
Executive Retirement Plan, hereafter referred to as the "Plan." The Plan was
effective January 1, 1993; was amended and restated on December 22, 2006 and is
amended and restated, as embodied herein, effective January 1, 2009.

 

 



 

ARTICLE 1

 

DEFINITIONS

 

The following terms shall have the meanings indicated when capitalized
throughout this document, unless the context clearly indicates otherwise.

 

1.1Accrued Benefit shall mean a Participant's benefit determined on any given
date and will be an allocable portion of the benefit to which he will be
entitled at Normal Retirement Date. The Accrued Benefit is the Participant's
benefit payable at his Normal Retirement Date, determined as set forth in
Section 4.2, using actual Years of Credited Service, expected Years of Credited
Service as of a Participant's Normal Retirement Date and Final Average
Compensation as of the date the benefit is determined.

 

1.2Actuarial (or Actuarially) Equivalent shall mean a benefit of equivalent
value to a straight life annuity determined by generally accepted actuarial
principles, using the interest and mortality rates set forth for this purpose in
the First Bancorp Employees' Pension Plan.

 

1.3Board shall mean the Board of Directors of the Employer.

 

1.4Code shall mean the Internal Revenue Code of 1986 and amendments thereto.

 

1.5Committee shall mean the Pension Retirement Committee appointed by the Board
to administer the Plan (also known as the Pension Committee or the Retirement
Committee).

 

1.6Compensation - An Employee's Compensation for any Plan Year shall mean his
wages within the meaning of Code Section 3401(a) and all other payments to the
Employee by the Employer (in the course of the Employer's trade or business) for
which the Employer is required to furnish the Employee a written statement under
Code Section 6041(d) and 6051(a)(3), reduced by all of the following (even if
includable in gross income): Reimbursements or other expense allowances, fringe
benefits (cash and noncash), moving expenses, compensation paid to the Employee
in such Plan Year after being deferred in a previous Plan Year, and welfare
benefits. Compensation shall also include elective contributions that are made
by the Employer on behalf of the Employee that are not included in gross income
under Code Section 125, 402(a)(8) or 402(h).

 

 As· of any Anniversary Date, an Employee’s Compensation shall be the
Compensation (as defined in the preceding paragraph) paid for the prior calendar
year.

2 

 

 

 

 

1.7Dates:

 

(a)The Effective Date of the Plan is January 1, 1993.

 

(b)Anniversary Date is January 1, 1994, and thereafter the Anniversary Date
shall be the first day of each Plan Year.

 

(c)Plan Year: The Plan Year shall begin each January 1 and end the following
December 31.

 

1.8A Participant is Disabled beginning on the date that he is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than 3 months
under a long-term disability insurance plan sponsored by the Employer. The term
"Disability" shall have a correlative meaning. ·

 

1.9Eligible Spouse shall mean the spouse to whom a Participant is married on the
date the Participant's benefits under this Plan are to commence or on the
Participant's date of death.

 

1.10Employee shall mean any person on the payroll of the Employer who is subject
to withholding for purposes of Federal income taxes and for purposes of the
Federal Insurance Contributions Act.

 

1.11Employer or Company shall mean First Bancorp and any successor of First
Bancorp.

 

1.12Gender and Number - The masculine pronoun shall include the feminine and the
singular shall include the plural.

 

1.13Initial Deferral Election shall mean a Participant's valid initial election
pursuant to Section 9.l(b) of the form in which his Post-2004 Benefit is to be
paid.

 

1.14Normal Retirement Age shall be a Participant's 65th birthday.

 

1.15Normal Retirement Date for a Participant shall be the first day of the month
coinciding with or next following the Participant's 65th birthday.

 

1.16Participant shall mean any Employee or former Employee (or Beneficiary
thereof) who has become a Participant pursuant to the provisions of Section 2.1
and whose benefits under the Plan have not been paid in full.

 

1.17Plan shall mean the "First Bancorp Senior Management Supplemental Executive
Retirement Plan" as embodied in this instrument, any and all supporting
documents, and all subsequent amendments and supplements thereto.

3 

 

 



1.18Plan Administrator shall mean the Employer, unless otherwise designated by
the Board.

 

1.19Post-2004 Benefit shall mean a Participant's entire Accrued Benefit under
the Plan, reduced by his Pre-2005 Benefit (if any).

 

1.20Pre-2005 Benefit shall mean the 100% vested Accrued Benefit to which a
Participant would have been entitled if he had separated from service as an
Employee on December 31, 2004.

 

1.21Service

 

(a)Years of Credited Service shall mean a Participant's "Years of Credited
Service" as defined in the First Bancorp Employees' Pension Plan, provided that
for purposes of this Plan, the Years of Credited Service for any Employee who
becomes a Participant on or after January 1, 2009 shall not exceed the number of
Plan Years during which he has been a· Participant, unless otherwise provided in
writing by the Company prior to the commencement of the Employee's participation
in the Plan.

 

(b)Years of Service shall mean a Participant's "Years of Service" as defined in
the First Bancorp Employees' Pension Plan.

 



4 

 

 

 

 

ARTICLE2

 

ELIGIBILITY

 

2.1Initial Participation - An Eligible Employee shall participate in the Plan
beginning on January 1, 1993 or any subsequent Anniversary Date coinciding with
or next following the date that he has both (i) been designated by the Board as
a Participant in the Plan and (ii) submitted (and not subsequently revoked) a
valid Initial Deferral Election.

5 

 

 

 

 

ARTICLE3

 

EARLY RETIREMENT

 

3.1Early Retirement Benefit - If a Participant shall separate from service as an
Employee following his 55th birthday but prior to. his Normal Retirement Date,
this shall be considered as an Early Retirement, provided the Participant shall
have completed 15 Years of Service in the employ of the Employer. Payment of the
Participant's Pre-2005 Benefit shall start on the date the Participant's
retirement benefits under the First Bancorp Employees' Pension Plan start, and
payment of his Post-2004 Benefit shall start on his Normal Retirement Date. In
either case, the amount of such benefit shall be determined as follows:

 

(a)For a benefit that commences on the Normal Retirement Date, the amount of the
benefit shall be the Participant's Accrued Benefit determined as of his Early
Retirement Date.

 

(b)For a benefit that commences prior to the Normal Retirement Date, the amount
of the benefit shall be the Participant's Accrued Benefit determined as of his
Early Retirement Date, reduced by 1/180 for each of the first 60 months, and
1/360 for each of the next 60 months, by which payment commences prior to the
Normal Retirement Date.

 

3.2The Early Retirement Date of a Participant who separates from service as an
Employee, if any, shall be the first day of the month coinciding with or next
following the date such Participant meets the requirements stated in Section
3.1.

 

3.3The Accrued Benefit of a Participant shall be 100% vested and nonforfeitable
upon his Early Retirement.

6 

 



 

 

 

ARTICLE4

 

NORMAL RETIREMENT

 

4.1At Normal Retirement Age each Participant shall have a 100% vested and
nonforfeitable right to his Normal Retirement Benefit.

 

4.2Amount of Normal Retirement Benefit - The amount of the monthly Normal
Retirement Benefit, payable as a straight life annuity, shall be determined as
follows:

 

(a)Determination of Normal Retirement Benefit - Each Participant shall be
entitled to receive a monthly retirement benefit hereunder commencing on his
Normal Retirement Date in an amount equal to (1), minus (2) minus (3) below:

 

(1)3.0% of the Participant's Final Average Monthly Compensation multiplied by
his number of Years of Credited Service subject to a maximum of 20 years, for a
maximum of 60% of Final Average Monthly Compensation (except for James H. Gamer,
whose maximum shall be 65% of Final Average Monthly Compensation), multiplied by
the ratio (not to exceed 1) of (A) over (B) where (A) is the number of Years of
Credited Service completed by an Employee and (B) is the number of Years of
Credited Service an Employee would have completed if he had continued until his
Normal Retirement Date, less

 

(2)50% of the Participant's monthly primary Social Security benefit payable at
his Social Security retirement age, less

 

(3)the amount of the Participant's monthly Normal Retirement Benefit as
determined under Section 4.2 of the First Bancorp Employees' Pension Plan. If a
Participant retires. or dies on a date other than his Normal Retirement Date,
the amount determined for purposes of this Section 4.2(a)(3) shall be his
"Accrued Benefit" determined under the First Bancorp Employees' Pension Plan as
of such date.

 

(b)The Normal Retirement Benefit shall be equal to the greater of a
Participant's Early Retirement Benefit or his Normal Retirement Benefit at
Normal Retirement Age.

 

(c)Final Average Monthly Compensation - A Participant's "Final Average Monthly
Compensation" is one-twelfth of:

 



(1)his average annual Compensation for those five consecutive Plan Years during
all of which he worked as an Employee, within the

7 

 

 



last ten Plan Years during all of which he worked as an Employee, that produce
the highest average, or

 

(2)his average annual Compensation for all Plan Years during all of which he
worked as an Employee if five or less years.

 

However, the Compensation corresponding to a Plan Year during which he did not
work throughout the entire year shall be used as one of the five consecutive
years if the result is a higher average than as determined under (1) and/or (2)
above.

 

The five consecutive Plan Years used in making the computation may not
necessarily be five "consecutive" Plan Years, or Plan Years during all of which
the Participant worked as an Employee may be interspersed with

· Plan Years during all or part of which he did not work as an Employee. In the
latter event, all Plan Years during which he did not work as an Employee for all
of such year shall· be ignored, and the remaining Plan Years shall be deemed to
be consecutive, provided that any Compensation ignored as a result of the
application of this paragraph shall not be ignored if using such Compensation
would result in a higher average.

 

If there are no Plan Years during all of which the Participant worked as an
Employee, his Final Average Compensation shall be his average adjusted
Compensation corresponding to the last five Plan Years (or all Plan Years if
less than five during any part of which he is an Employee). Adjusted
Compensation is determined by annualizing his Compensation which corresponds to
such Plan Year or Plan Years to reflect what Compensation would have been if he
had worked as an Employee for the entire Plan Year. Such Compensation shall be
annualized by multiplying such partial Compensation by a ratio, the numerator of
which is 365, and the denominator of which is the number of days of the Plan
Year for which he was paid as an Employee.

8 

 

 

ARTICLE 5

 



DELAYED RETIREMENT

 

5.1A Participant may separate from service as an Employee later than his Normal
Retirement Date. In such event, a Participant's Delayed Retirement Date shall be
the first day of the month coincident with or next following his last day of
employment. The amount of benefit to which the Participant shall be entitled as
of the date payments actually commence shall be equal to his Accrued Benefit
calculated as of his Delayed Retirement Date, considering his Final Average
Compensation through his Delayed Retirement Date and his Years of Credited
Service, subject to a maximum of 20 years, as of such date. Notwithstanding the
above, the maximum Years of Credited Service of James H. Gamer shall be 22 years
with a maximum delayed retirement benefit of 65% of his Final Average
Compensation offset by the benefits described in Section 4.2(a)(2) and Section
4.2(a)(3).



9 

 

 

 

ARTICLE 6

 

DISABILITY RETIREMENT

 

6.1Eligibility for Disability Retirement Benefits

 

(a)A Participant who, if he separated from service, would not yet be eligible
for Early Retirement under Article 3 or Normal Retirement under Article 4, and
who becomes Disabled, shall be eligible to receive a Disability Retirement
Benefit.

 

(b)The Disability Retirement Date of a Participant shall be the first day of the
month coinciding with or next following the date a Participant meets the
requirements of Section 6.l(a) above.

 

6.2Payment and Determination of Disability Benefit

 

(a)A Participant's disability benefit hereunder shall be paid commencing on his
Normal Retirement Date.

 

(b)The amount of such benefit shall be determined as follows:

 

(1)Once a Participant is determined to be Disabled, his Accrued Benefit shall
become 100% vested and nonforfeitable.

 

(2)Crediting of Service - For purposes of benefit accrual, a Participant shall
receive credit for Hours of Service (as defined in the First Bancorp Employees'
Pension Plan) until his Disability Retirement Date equal to the Hours of Service
for which he would have normally received credit if he had been actively
employed at all times until such date.

 

(3)The amount of the benefit shall be the Participant's Accrued Benefit as of
his Disability Retirement Date.

 

6.3Cash Out of Small Benefits - The provisions of Section 6.2 notwithstanding,
if the Actuarially Equivalent lump sum present value of the disability benefit
determined for any disabled Participant shall be $5,000 or less, then such lump
sum shall be paid directly to such disabled Participant on his Disability
Retirement Date.

10 

 



 

ARTICLE 7

 

SURVIVOR BENEFITS

 

7.1Eligibility for Survivor Benefits

 

(a)The Eligible Spouse of a Participant who has completed less than five Years
of Service with the Employer shall receive no death benefits from this Plan.

 

(b)If a Participant who has completed five or more Years of Service shall die
before his Earliest Retirement Age, his surviving Eligible Spouse, if any, shall
receive a "Preretirement Survivor Annuity" commencing at the Earliest Retirement
Age under the Plan, and subject to all relevant early retirement reductions
under the Plan.

 

(c)If a Participant who has completed five or more Years of Service shall die
after his Earliest Retirement Age, his surviving Eligible Spouse, if any, shall
receive a "Preretirement Survivor Annuity" commencing 60 days after his death
(with appropriate early retirement reductions).

 

7.2Determination of Survivor Benefits

 

(a)For a Participant who meets the requirements of Section 7.l(b) above, a
Preretirement Survivor Annuity shall be determined as follows:

 

The Participant's surviving Eligible Spouse, if any, will receive the same
benefit that would be payable if the Participant had:

 

(1)separated from service on his actual date of death;

 

(2)survived to the Earliest Retirement Age;

 

(3)began receiving his Accrued Benefit at the Earliest Retirement Age with an
immediate joint and 50% survivor annuity with his Eligible Spouse as the
contingent annuitant; and

 

(4)died on the day after the Earliest Retirement Age.

 

(b)For a Participant who meets the requirements of Section 7.l(c) above, a
Preretirement Survivor Annuity shall be determined as follows:

 

The Participant's surviving Eligible Spouse, if any, will receive the same
benefit that would be payable if the Participant had separated from service on
the day prior to his death with an immediate joint and 100% survivor annuity,
with his Eligible Spouse as the contingent annuitant.

11 

 



 

(c)Notwithstanding the provisions of Section 7.2(a) and (b) above, if the
Actuarially Equivalent present value of the survivor's benefit is $5,000 or
less, such lump sum present value. shall be paid to the surviving Eligible
Spouse as soon as practical after the Participant's death.

 

(d)A Participant's Earliest Retirement Age shall mean his first birthday on
which either (i) he is age 55 or older and has completed at least 15 Years of
Service in the employ of the Employer, or (ii) he is Normal Retirement Age. .

 

7.3Death Distribution Provisions for Retired Participants - Upon the death of a
Participant who has retired, death benefits, if any, shall be determined under
the optional form, if any, under which his retirement benefits were being paid.

 

7.4The beneficiary under any optional form of benefit payment being received by
a Participant shall be determined under the terms of the First Bancorp
Employees' Pension Plan.

12 

 



 

ARTICLE 8

 

TERMINATION OF EMPLOYMENT

 

8.1Nonforfeitable Rights· - Notwithstanding any other provisions of this
Article, a Participant's Accrued Benefit shall be 100% vested and nonforfeitable
upon such Participant's attaining Normal Retirement Age or, if earlier, upon his
Early Retirement or Disability· pursuant to Article 6 herein, or upon his death
after completing five Years of Service.

 

8.2Terminated Participant - A Participant who terminates his employment with the
Employer or any of its Affiliated Companies for any reason other than those
listed in Section 8.1 (termination at or after attaining Normal Retirement Age,
Early Retirement or Disability) or Section 8.3 (termination at or after a Change
in Control) shall not be entitled to any benefit under this Plan.

 

8.3Change in Control

 

(a)Upon a Change in Control of the Company (as defined below), each Participant
who is actively employed on the date of such Change in Control as of the date of
such Change in Control shall become fully vested and nonforfeitable in his
Accrued Benefit under this Plan as of the date of such Change in Control.
Payment of such Accrued Benefit shall commence upon termination of employment,
Disability or death m accordance with the provisions of Article 3, 4, 5, 6 or 7,
as applicable.

 

(b)The term "Change in Control" as used herein shall mean the power, directly or
indirectly, to direct the management or policies of the Company or to vote forty
(40%) or more of any class of voting securities .of the Company, except that any
merger, consolidation or corporate reorganization in which the owners of the
capital stock entitled to vote ("Voting Stock") in the election of directors of
the Company prior to said combination own sixty-one percent (61 %) or more of
the resulting entity's Voting Stock shall not be. considered a Change in
Control; provided, however, that a Change in Control shall be deemed to have
occurred if: (i) any "person" (as that term is used in Sections 13 (d) and 14
(d)(2) of the Securities Exchange Act of 1934), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company, is
or becomes the beneficial owner (as the term is used in Section 13(d) of the
Securities Exchange Act of 1934), directly or indirectly, of thirty-three (33%)
or more of the Voting Stock of the Company or its successors; (ii) during any
period of two consecutive years individuals who at the beginning of such period
constituted the Board of Directors of the Company or its successors (the
"Incumbent Board") cease for any reason to constitute at least a majority
thereof; provided, that any person who becomes a director of the Company after
the beginning of such period whose election was approved by a vote of at least
three-

13 

 

 

quarters of the directors compnsmg the Incumbent Board shall be considered a
member of the Incumbent Board; or (iii) there occurs the sale of all or
substantially all of the assets of the Company.

 

8.4Facts Concerning the Termination of a Participant's Employment - The facts
concerning the termination of a Participant's employment shall be transmitted to
the Committee by written statement from the Employer, and the Committee may
accept such statement as true. The Committee shall not incur any liability by
reason of any action taken or omitted on the strength of such statement.

14 

 





 

ARTICLE 9

 

PAYMENT OF RETIREMENT BENEFITS

 

9.1Form of Payment

 

(a)A Participant's Pre-2005 Benefit shall be paid in the form elected by the
Participant in accordance with the terms of the First Bancorp Employees' Pension
Plan, and his Post-2004 Benefit shall be paid in the form elected by the
Participant pursuant to Section 9.l(b). In either case, a benefit payable in any
form other than a straight life annuity shall be the Actuarial Equivalent of
such benefit payable as a straight life annuity.

 

(b)Each Participant who began participation in the Plan prior to January 1, 2009
shall elect the form of payment of his Post-2004 Benefit, on the form provided
by the Company, on or before January 1, 2009. Each Participant who begins
participation in the Plan on or after January 1, 2009 must elect the form of
payment of his Accrued Benefit, on the form provided by the Company, prior to
beginning such participation. In either case, any change in such Initial
Deferral Election must be to a form of payment that is (i) a "life annuity"
under Code Regulation §1.409A-2(b)(2)(ii) and (ii) Actuarially Equivalent to the
form selected in the Initial Deferral Election.

 

9.2Time of Payment

 



(a)No part of a Participant's Post-2004 Benefit shall be payable, except upon a
Disability pursuant to Article 6, until the Participant has separated from
service as defined in Code Regulation §1.409A-l(h).

 

(b)Upon a Participant's Early Retirement, Disability or death, payment of his
Accrued Benefit shall commence or be made pursuant to Article 3, 6 or 7, as
applicable. Upon a Participant's separation from service at or after Normal
Retirement Age, (i) his pre-2005 Benefit shall commence or be made at the time
elected by the Participant in accordance with the terms of the First Bancorp
Employees' Pension Plan, and (ii) his Post-2004 Benefit shall commence or be
made on his Normal Retirement Date or Delayed Retirement Date, as applicable.

 

(c)Notwithstanding Section 9.2(b), the Post-2004 Benefit of a Participant who is
a "key employee," as defined under Code §409A, shall be delayed until six months
after he has separated from service unless such benefit is being paid pursuant
to Article 6 or Article 7 by reason of his Disability or death. Any payments
that would otherwise be payable to him during this six-month delay shall be
accumulated and paid in a lump sum, without interest, at the end of the
six-month period or, if earlier, upon his death.

15 

 

 

 



(d)In no event shall the payment of any Post-2004 Benefit be accelerated to a
time earlier than that at which it would otherwise have been paid, whether by
amendment of this Plan, exercise of the Committee's discretion, or otherwise,
except as permitted by regulations issued under Code §409A.

 

(e)Any individual Participant agreement related to this Plan that provides for a
different form or time of payment shall specify the form and time of payment,
without Employer or Participant discretion, at the time such agreement is
entered into, and shall otherwise comply with the regulations issued under Code
§409A.

 

 

 

16 

 

 

 

ARTICLE 10

 

PENSION RETIREMENT COMMITTEE

 

10.1The Retirement Committee shall have full responsibility, discretion and
authority to interpret and administer the Plan, including the power to
promulgate rules of Plan administration, to settle any disputes as to rights or
benefits arising from the Plan, to appoint agents and delegate its duties, and
to make decisions or take such actions as the Retirement Committee, in its sole
discretion, deems necessary or advisable to aid in the proper administration of
the Plan. Actions and determinations by the Retirement Committee shall be final,
binding and conclusive for all purposes of the Plan.

 

The members of the Committee shall be indemnified and held harmless by the
Employer against and from any and all.loss, cost, liability or expense that may
be imposed upon or reasonably incurred by them in connection with or resulting
from any claim, action, suit or proceeding to which they may be party or in
which they niay be involved by reason of any action or failure to act under this
Plan, and against and from any and all amounts paid by them in settlement (with
the Employer's written approval) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding. The foregoing provision shall not apply
to any person if the loss, cost, liability or expense is due to such person's
gross negligence or willful misconduct.

17 

 

 

 

 

ARTICLE 11

 

CLAIM PROCEDURE

 

11.1Filing a Claim for Benefits - Any claim for a Plan benefit hereunder shall
be filed by a Participant or beneficiary (claimant) with the Pension Committee.

 

11.2Denial of Claim

 

(a)If a claim for a Plan benefit is wholly or partially denied, notice of the
decision shall be furnished to the claimant by the Committee within a reasonable
period of time after receipt of the claim by the Committee.

 

(b)Any claimant who is denied a claim for benefit shall be furnished written
notice setting forth:

 

(1)The specific reason or reasons for the denial;

 

(2)Specific reference to the pertinent Plan provisions upon which the denial is
based;

 

(3)A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(4)An explanation of the Plan's claim review procedure.

 

11.3Claims Review Procedure

 

(a)In order that a claimant may appeal a denial of a claim, a claimant or his
duly authorized representative:

 

(1)May request a review by written application to the Committee not later than
60 days after receipt by the claimant of written notification of denial of a
claim;

 

(2)May review pertinent documents; and

 

(3)May submit issues and comments in writing.

 

(b)A decision on review of a denied claim shall be made not later than 60 days
after receipt of a request for review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered
within a reasonable period of time, but not later than 120 days after receipt of
a request for review.

 

(c)The decision on review shall be in writing and shall include the specific
reasons for the decision and the specific references to the pertinent Plan
provisions on which the decision is based.

18 

 



 

 

ARTICLE 12

 

UNFUNDED PLAN

 

12.1The Employer's obligations under this Plan shall be an unfunded and
unsecured promise to pay. The Employer shall not be obligated under any
circumstances to fund its financial obligations under this Plan. Benefit
payments shall be made solely from the Employer's general assets. Any assets
which the Employer may acquire or set aside to help cover its financial
liabilities are and must remain general assets of the Employer subject to the
claims of its creditors. Neither the Employer nor the Plan gives any Participant
any beneficial ownership interest in any assets of the Employer. All rights of
ownership in any such assets are and remain in the Employer.

 

The expenses of administering the Plan shall be borne by the Employer.

19 

 

 

 

ARTICLE 13

 

SPENDTHRIFT

 

13.1No benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any such benefit shall be void. Prior to the receipt thereof, no such
benefit shall in any manner be liable for or subject to the recipient's debts,
contracts, liabilities, engagements or torts.

20 

 

 

 

 

ARTICLE 14

 

AMENDMENT AND TERMINATION

 

14.1This Plan may be amended, suspended or terminated at any time by the
Employer by a written instrument executed in the name of the Employer under its
corporate seal by officers duly authorized to execute such instrument, provided
that no such amendment, suspension or termination shall materially adversely
affect the rights of any Participant to his unpaid Accrued Benefit without such
Participant's written consent.

21 

 



 

 

ARTICLE 15

 

MISCELLANEOUS PROVISIONS

 

15.1Headings - The headings of the Plan have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.

 

15.2Plan not Contract of Employment -This Plan shall not be construed as
creating or changing any contract of employment between the Employer and its
Employees, whether Participants or not, and the Employer retains the right to
deal with its Employees, whether Participants or not, and to terminate their
respective employment at any time, to the same extent as though this Plan had
not been created.

 

15.3Invaliditv of Certain Provisions - If any provisions of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions, and this Plan shall be construed and enforced as if
such provisions had not been included.

 

15.4Law Governing - This Plan shall be construed and enforced according to the
laws of the State of North Carolina.

 

15.5General Undertaking - All parties to this Plan and all persons claiming any
interest whatsoever hereunder agree to perform any and all acts and execute any
and . all documents and papers which may be necessary or desirable for the
carrying out of this Plan or any of its provisions,

 

15.6Agreement to Bind - This Plan shall be binding upon the Employer, its
assigns, and any successor to substantially all of- the Employer's assets and
business through merger, acquisition or consolidation, and upon a Participant
and his beneficiaries, assigns, heirs, executors and administrators.

 

15.7Action by Employer - Whenever under the terms of the Plan the Employer is
permitted or required to take some action, such action may be taken by any
officer of the Employer who has been duly authorized by the Board of the
Employer.

 

15.8Withholding - The Company shall deduct from the amount of any payments
hereunder all taxes required by applicable laws to be withheld.

 

15.9Code §409A Compliance - In the event that the Committee, in its sole
discretion, determines that any time or form of payment provided for in the
Plan, or the existence of a right to elect a different time or form of
distribution, would cause the plan to fail to meet the requirements of Code
§409A, or otherwise cause Participants to be subject to any adverse federal
income tax consequences, the Committee may adopt procedures modifying or
otherwise removing the form of payment or election right, and any such
procedures shall be deemed an amendment to the Plan.

22 

 

 



 

IN WITNESS WHEREOF, FIRST BANCORP has caused these presents to be signed by its
duly authorized officers and its seal to be hereunto affixed, this day of 9th
day of December, 2008.

 

 



SPONSOR:

 

     

ATTEST: FIRST BANCORP

 

              /s/ Timothy S. Maples   By: /s/ Eric P. Credle Secretary (Asst)  
  EVP         Corporate Seal      



 

 



23 

 

